By the Court :
We are of opinion that the order of the circuit court sustaining the motion to strike the bill of exceptions from the files Avas not erroneous.
Passing the question whether, in the absence of a shoAnng of the evidence on which the circuit court acted, its order is here reviewable, sufficient, we think,, appears by the record to support that holding.
It sufficiently appears by the statements of the bill itself, supplemented by the journal entry, that the bill was not presented to the trial judge Avithin the time required by statute. Not having been so presented in proper time, the judge had no jurisdiction in the matter, and was without authority to either sign and alloAv the bill or to extend the time for its allowance and signing. Neuman v. Becker, 54 Ohio St., 323; Long v. Newhouse, 57 Ohio St., 348.
But there is another fatal objection to the bill. There is no journal entry showing that it was ordered made a part of the record. Baldwin v. The State, 6 Ohio Rep., 15; Acheson v. Bank, 8 Ohio Rep., 117; Bill v. Bassett, 27 Ohio St., 597; Felch, Assignee, v. Hodgman, 62 Ohio St., 312.

Judgment affirmed.